Title: From Thomas Jefferson to Albert Gallatin, 10 January 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Jan. 10. 08.
                  
                  I find Bastrop’s case less difficult than I had expected. my view of it is this. the Governor of Louisiana being desirous of introducing the culture of wheat into that province engages Bastrop as an Agent for carrying that object into effect. he agrees to lay off 12. leagues square on the Washita & Bayou Liard, as a settlement for the culture of wheat, to which Bastrop is to bring 500. families, each of which families is to have 400. arpens of the land, the residue of the 12. leagues square we may understand was to be Bastrop’s premium. the government was to bear the expences of bringing these emigrants from New Madrid, & was to allow them rations for 6. months, Bastrop undertaking to provide the rations & the government paying a real and a half for each. Bastrop binds himself to settle the 500. families in 3. years, and the Governor especially declares that if within that time the major part of the establishment shall not have been made good, the 12. leagues square destined for Bastrops settlers shall be occupied by the families first presenting themselves for that purpose. Bastrop brings on some settlers; how many does not appear, and the Intendant from a want of funds suspends further proceeding in the settlement until the king’s decision. [his decision of what? doubtless whether the settlement shall proceed on these terms, & the funds be furnished by the king? or shall be abandoned?] he promises Bastrop as the same time that the former limitation of 3. years, shall be extended to two years after the course of the contract shall have again commenced to be executed, & the determination of the king be made known to Bastrop. here then is a compleat suspension of the undertaking until the king’s decision and his silence from that time till, & when, he ceded the province must be considered as an abandonment of the project.
                  There are several circumstances in this case offering ground for question whether Bastrop is entitled to any surplus of the lands. but this will be an investigation for the Atty General. but the uttermost he can claim is a surplus proportioned to the number of families he settled, that is to say a quota of land bearing such a proportion to the number of families he settled, (deducting 400. arpens for each of them) as 144 square leagues bear to the whole number of 500. families. the important fact therefore to be settled is the number of families he established there before the suspension.
                  The Marquis dce Maison rouge (under whom mr Clarke claims) was to have 30. square leagues on the Washita for settling 30. families, none of them to be Americans. the lands were located & appropriated ‘under the terms & conditions stipulated & contracted for by the sd Marquis.’ what these were we are not told. the grantee must prove his grant, by producing it. that will prove what the conditions were, & then he must prove these conditions performed.
                  Livingston’s argument does not establish the fact that the lands between the staked line & the river (if they belonged to the Jesuits) were conveyed to Gravier.
                  It is impossible to consider the indulgence to the Apelousas as anything more than a voluntary permission from the government to use the timber on the ungranted lands, until they should be granted to others. it could never be intended to keep that country for ever unsettled, as appears by expressly reserving the right of soil. but I think we should continue the permission until we sell the lands.
                  These opinions are, of course, not to be considered as decisions (for that is not my province) but as general ideas of the rights of the US. to be kept in view on the settlement.
                  The appropriation of the lots in New Orleans must certainly be suspended until we get the supplementary information promised. Affte. salutns
                  
                     Th: Jefferson 
                     
                  
               